Citation Nr: 0708288	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the offset from VA disability compensation for 
payments under the Federal Employees' Compensation Act 
(FECA), Office of Worker's Compensation Programs (OWCP), was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel




INTRODUCTION

The veteran had active duty from February 1969 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

38 C.F.R. § 3.708(a)(1) states that a person entitled to 
compensation from OWCP, under FECA, based upon disability due 
to service who is also entitled to compensation under the 
laws administered by VA must elect which benefit he will 
receive.  Section (b)(2) states that there is no prohibition 
against payment of benefits under FECA concurrently with 
other benefits administered by VA when such benefits are not 
based on the same disability.

In the instant case, the RO contends that the current 
benefits paid to the veteran by OWCP were for the same 
disabilities for which the veteran is receiving compensation 
from VA.  The veteran argues that he is being paid by the two 
programs for different disabilities.  

Unfortunately, there is not enough information of record 
regarding the disabilities for which the veteran is being 
paid by OWCP for the Board to make a determination on whether 
or not they are the same disabilities for which he is being 
compensated by VA.  Therefore, there is not enough 
information of record to determine if the current offset from 
VA disability compensation for payments from OWCP is proper.  
The record simply contains copies of award letters from OWCP 
which note that the veteran is being paid for disabilities of 
the upper and lower extremities stemming from an accident in 
April 1996.  The Board finds that this matter must be 
remanded to obtain the underlying medical records from OWCP 
upon which the determination of disability benefits was 
based.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Department 
of Labor, Employment Standards Division, 
OWCP, and obtain and associate with the 
claims file copies of the veteran's 
records regarding OWCP benefits, 
including any administrative decisions 
(favorable or unfavorable) and the 
medical records upon which the decisions 
were based.

2.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the August 2005 
supplemental statement of the case and 
readjudicate the claim.  If the benefits 
sought remain denied, the veteran should 
be issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



